In a proceeding pursuant to CPLR article 78 to review a determination of the respondent New York State Board of Parole, dated April 26, 1977, which denied petitioner her release on parole, the appeal is from a judgment of the Supreme Court, Westchester County, entered October 7, 1977, which granted the petition "to the extent that [the board] is Ordered to furnish petitioner with new reasons for parole denial that comply with the provisions of $213 of the Correction Law.” Judgment reversed, on the law, without costs or disbursements, and proceeding dismissed on the merits. Sufficient and meaningful reasons were stated by the Board of Parole and represent a proper application of the criteria set forth in section 213 of the Correction Law (see Matter of Consilvio v New York State Bd. of Parole, 57 AD2d 955; Matter of Sturgis v Caldwell, 57 AD2d 728; Matter of Odom v Henderson, 57 AD2d 710; Matter of Tomarkin v Bombard, 56 AD2d 881). Titone, J. P., Rabin, Gulotta and Hawkins, JJ., concur.